 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    GARY TAI, et al.,                                       Case No. 2:17-cv-02588-MMD-PAL
 8                                         Plaintiffs,                    ORDER
             v.
 9                                                              (Mot Stay Disc – ECF No. 40)
      JC FUNDING-5, LLC, et al.,
10
                                        Defendants.
11

12          Before the court is plaintiff’s Motion to Stay Discovery (ECF No. 40). No response has
13   been filed by pro se defendant Dotson and the time for filing a response has expired.
14          Plaintiffs request a stay of discovery until decision of the pending Motion to Change Venue
15   (ECF No. 37). If approved, the matter would be transferred to the District of California. Having
16   reviewed and considered the matter,
17          IT IS ORDERED:
18          1.      The Motion to Stay Discovery (ECF No. 40) is GRANTED.
19           2.     If the Motion to Change Venue (ECF No. 37) is denied, the parties shall have 14
20                  days from the entry of the order in which to submit a proposed discovery plan and
21                  scheduling order.
22          DATED this 26th day of December 2018.
23

24
                                                             PEGGY A. LEEN
25                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         1
